MEMORANDUM **
Lorenzo Ornelas-Quintero appeals from the 30-month sentence imposed following *744his guilty plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ornelas-Quintero contends that the district court erred in imposing an enhancement for a prior aggravated felony pursuant to U.S.S.G. § 2L1.2. Specifically, Ornelas-Quintero contends that his 1994 conviction under Cal. Health & Safety Code § 11350(a) was not an aggravated felony. Because a violation of Cal. Health & Safety Code § 11350(a) is punishable by more than one year imprisonment, we conclude that the district court properly determined that Ornelas-Quintero’s prior conviction was an aggravated felony. See CaLPenal Code § 18; United States v. Rios-Beltran, 361 F.3d 1204, 1209-10 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.